DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities: Each of claims 1-13 contains one or more informalities that require objections. Due to the number of informalities, the Examiner determined that listing every claim objection by claim and line number may be difficult to read and/or follow. The Examiner has attached hereto “Claim Objections”. Claims 1-13 are objected to for including the informalities that are corrected in “Claim Objections”. The document “Claim Objections” sets forth amendments which overcome the informalities in each of claims 1-13. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: US 6,470,949 B1 (Iglesias Ballester) is the closest prior art of record, and is to the same inventor as this application.
US 6,470,949 B1 sets forth a sliding door and a quick-opening door, similarly to what is claimed in claims 1 and 6. US 6,470,949 B1 discloses heating elements 71 and heating 161 at the frame 1. 

US 6,470,949 B1 and the prior art do not disclose or make obvious the fans which blow air at variable speed towards a lower area, electrical resistors, and slits as defined by claim 6. 
The details of the frost removal/prevention means, as set forth in claims 1 and 6, distinguish the claimed inventions over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637